Citation Nr: 1409762	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-34 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to January 1966, and from March 1966 to February 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

It is unclear from the Veteran's August 2010 substantive appeal whether he intends to claim service connection for hypertension on a secondary basis.  The issue is referred to the Agency of Original Jurisdiction for appropriate action.  


FINDING OF FACT

The Veteran's erectile dysfunction was neither caused nor aggravated by any of his service-connected disabilities, and is not otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen, 10 Vet. App. 183.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

In this case, the record does not reflect, and the Veteran does not contend, that erectile dysfunction began in service or until many years after service, or is otherwise directly related to his period of service.  Rather, as reflected in his November 2009 claim and August 2010 substantive appeal, he contends that his erectile dysfunction is secondary to his service-connected disabilities; such disabilities are posttraumatic stress disorder (PTSD), tinnitus, hearing loss, and post laceration of both knees.  Specifically, he asserts that his medications of terazosin and hydrochlorothiazide caused or aggravated his erectile dysfunction.

However, the weight of the probative evidence in this case is against the Veteran's claim, and it must be denied.

The only competent and probative opinion as to whether any of the Veteran's service-connected disabilities has caused or aggravated his erectile dysfunction is contained in the February 2010 report of a VA examiner.  After reviewing the Veteran's claims file and considering his service-connected conditions of PTSD, tinnitus, hearing loss, and post laceration of both knees, the examiner opined that the Veteran's erectile dysfunction was not caused by, related to, or worsened by any of his service-connected conditions.  The examiner noted that the Veteran's known risk factors for erectile dysfunction were hypertension, dyslipidemia, and natural aging.  The examiner stated that there was no medical evidence available or sound medical reasoning that would suggest hearing loss, tinnitus, laceration, or PTSD as a proximate cause or aggravant in the etiology of erectile dysfunction, and that sixty percent of men the Veteran's age have erectile dysfunction.  

The Board finds the VA examiner's report and opinion to be persuasive.  The examiner reviewed the claims file, considered each of the Veteran's service-connected disabilities, and supported her opinion with a clear and persuasive rationale that included the risk factors and more likely etiologies of the Veteran's erectile dysfunction.  Moreover, there is no competent and probative evidence of record indicating that any erectile dysfunction is caused or aggravated by any of the Veteran's service-connected disabilities, and neither the Veteran nor his representative has identified any such evidence.

The Board notes the Veteran's assertion that his medications of terazosin and hydrochlorothiazide are related to his erectile dysfunction, and an April 2010 letter from the Veteran's treating physician states that the Veteran took hydrochlorothiazide and terazosin, both of which have been associated with erectile dysfunction.  Also, an April 2010 note from the VA treating physician indicates that the Veteran had seven outpatient medications, and that two such medications, terazosin, taken for the heart and blood pressure, and hydrochlorothiazide, taken as a diuretic or water pill, can contribute to erectile dysfunction.  However, these two medications are for nonservice-connected heart and blood pressure conditions, and not for any of the Veteran's service-connected disabilities.  Therefore, such evidence does not support his claim.

Thus, the weight of the evidence is against a finding that the Veteran's erectile dysfunction was either caused or aggravated by any of his service-connected disabilities.  Accordingly, service connection for erectile dysfunction must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in December 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.   See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment and VA medical records, and a letter from his treating VA physician, have been obtained.  Also, the Veteran was provided a VA medical opinion in connection with his claim.  This opinion and its associated report were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The report was from an examiner with appropriate expertise who reviewed the claims file.  38 C.F.R. § 3.159(c)(4) (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for erectile dysfunction, claimed as secondary to service-connected disabilities, is denied.



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


